Order, Family Court, Bronx County (Monica Drinane, J.), entered on or about March 31, 2009, which, following a hearing, dismissed appellant’s petition for custody of her grandchildren, unanimously affirmed, without costs.
A grandparent has no preemptive statutory or constitutional right to custody surpassing that of persons who might be selected by the agency as suitable adoptive parents (see Matter of Luz Maria V., 23 AD3d 192, 194 [2005], lv denied 6 NY3d 710 [2006]; Matter of Peter L., 59 NY2d 513, 520 [1983]).
Here, the children have lived with the nonkinship foster mother for 8 of their 11 years. By all accounts, they are happy, loved and thriving in that home. The foster mother has indicated a willingness to permit the children to maintain contact with their biological family. It is not in the best interests of the children to disrupt their lives after so many years. A grandparent’s custody petition may be dismissed where the children have been in the same foster home for many years, the home is appropriate, the children have bonded with the foster parent and wish to remain (see Matter of Amber B., 50 AD3d 1028, 1029 [2008]). Concur—Gonzalez, P.J., Tom, Renwick, DeGrasse and Abdus-Salaam, JJ.